 Case 1:17-cr-00010-LPS Document 93 Filed 09/16/21 Page 1 of 1 PageID #: 530

                                         LAW OFFICES
                                               OF

                              ROCCO C. CIPPARONE, JR.

 ROCCO C. CIPPARONE, JR.†
                                                  
                                                          CERTIFIED BY THE SUPREME COURT OF NEW JERSEY
                                                          AS A CRIMINAL TRIAL ATTORNEY

                                                  
                                                         ADMITTED TO PRACTICE IN NJ, PA
                                                         & FEDERAL COURTS IN NJ, PA & MICH.

                                                  †      FELLOW, AMERICAN COLLEGE OF TRIAL LAWYERS


                                             September 15, 2021

Sent by ECF

The Honorable Leonard P. Stark
J. Caleb Boggs Federal Building
844 N. King Street
Room 6124
Wilmington, DE 19801

               RE:    United States vs. Toron Crocker
                      Crim. No.: 17-10-LPS

Dear Judge Stark:

        After we concluded court today, Mr. Crocker requested that I communicate that he would
like Your Honor to appoint substitute counsel as he no longer wishes to proceed with me as his
counsel. I am communicating this request on behalf of Mr. Crocker as he advised me that he has
limited ability to send letters currently from the FDC because he is presently being housed in the
Special Housing Unit. Mr. Crocker presumably will advise the Court of his reasons upon any
hearing the Court will set up in this regard.

                                             Very Truly Yours,
                                             LAW OFFICES OF ROCCO C. CIPPARONE, JR.


                                     BY:     /s/ Rocco C. Cipparone, Jr.
                                             Rocco C. Cipparone, Jr., Esquire
RCC/mmc
c:     AUSA Shawn Weede by ECF
       Toron Crocker (sent by mail)


                                    PLEASE REPLY TO NJ OFFICE
203-205 BLACK HORSE PIKE                                                             806 REED STREET
HADDON HEIGHTS, NJ 08035                                                             PHILA., PA 19147
(856) 547-2100                           FAX: (856) 547-2225                    BY APPOINTMENT ONLY



                              WWW.CIPPARONELAW.COM
